DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Declaration under 37 CFR 1.132 filed 10/7/22 is insufficient to overcome the rejection of claims 1-4,6-14,16-18,22-25 based upon 35USC 102a1 as set forth in the last Office action because:  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 see MPEP 2131.04.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-10,22,23 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at lines 14-15 “when the front portion of the gutter guard is engaged with the front and the rear portion of the gutter” however the claim previously recites that the front portion of the gutter guard is engageable with the front portion of the gutter and the rear portion of the gutter guard is engageable with the rear portion of the gutter.  It is unclear how now the front portion of the gutter guard is engageable with the front and rear portion of the gutter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-14,16-18,22-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Steinberg et al. (8997403).
Claim 1.  Steinberg discloses a gutter assembly securable to a supporting structure, the gutter assembly comprising: 
a gutter (76) having a front portion (as seen in figures 6-7), a rear portion (90), a bottom wall (as seen in figures 6-7) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in figures 6-7 and noted throughout the disclosure and at least at cols. 7-8), the front portion comprising an outwardly inclined segment (generally at 76 as seen in figure 7), an upper rim (86), and a downwardly forwardly-extending flange (as seen in figure 7), the upper rim and the downwardly forwardly-extending flange forming a front inverted hook member defining an inward recess (as seen in figure 7); and 
a gutter guard (80/78) engageable with the gutter to cover the opening, the gutter guard including a front portion operatively engageable with the front portion of the gutter (as seen at 84 of figure 7), a rear portion (88) operatively engaeable with at least one of the rear portion of the gutter and the supporting structure, and a central portion (as seen in the figures 6-7 including 78,144,152,106, etc and as noted in the annotated figure below) extending between the front portion and the rear portion and covering a majority of the opening and extending spaced-apart from the bottom wall of the gutter when the front portion of the putter guard is engaged with the front and the rear portion of the gutter, the front portion comprising a recess-engaging portion (86) and an inclined segment abutting portion (as noted in the annotated figure below), the recess-engaging portion being insertable in the inward recess of the gutter in abutment against the front inverted hook member and the inclined segment abutting portion abutting against the outwardly inclined segment of the gutter and extending at least partially under the downwardly forwardly-extending flange of the front portion of the gutter when the front portions of the gutter and the gutter guard are engaged together (as seen in at least figure 7), 
wherein the central portion of the gutter guard remains at an angle ranging between about 0 degree and 30 degrees, with an horizontal axis, when front portions of the gutter and the gutter guard are engaged together even if the rear portion of the gutter guard is unsupported (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 2. The gutter assembly as claimed in claim 1, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 20 degrees with the horizontal axis when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is not engaged with the rear portion of the gutter (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 3. The gutter assembly as claimed in claim 1, wherein the gutter guard is made of an aluminium-based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm (as noted at col. 8).
Claim 4.  The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as noted in figures 6-7).
Claim 6. The gutter assembly as claimed in claim 1, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of the front inverted hook member when inserted in the inward recess (as seen in figure 7).
Claim 7.  The gutter assembly as claimed in claim 6, wherein the front portion of the gutter comprises successively, from a front edge of the bottom wall, the outwardly inclined segment, an upright substantial vertical segment, the upper rim, extending essentially horizontally, and the downwardly forwardly-extending flange, with the upper rim and the downwardly forwardly- extending flange, wherein an angle ranging between about 35 degrees and about 80 degrees is defined between the upper rim and the downwardly forwardly- extending flange and an angle ranging between about 110 degrees and about 170 degrees is defined between the upright substantial vertical segment and the outwardly inclined segment (as seen in at least figure 7).
Claim 8.  The gutter assembly as claimed in claim 7, wherein the tip abuts against at least one of the upper rim and the downwardly forwardly-extending flange when inserted in the inward recess (as seen in figure 7).
Claim 9.  The gutter assembly as claimed in claim 1, wherein the inclined segment abutting portion of the gutter guard extends under a section of the central portion of the gutter guard and abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figures 7 and the annotated figure below).
Claim 10.  The gutter assembly as claimed in claim 1, wherein the outwardly inclined segment of the gutter defines an angle ranging between about 10 degrees and about 85 degrees with a horizontal axis and extends rearwardly at least past a junction between the upper rim and the downwardly forwardly-extending flange of the gutter (as noted in figure 7).
Claim 11.  Steinberg discloses a gutter assembly securable to a supporting structure, the gutter assembly comprising: 
a gutter (76) having a front portion (as seen in figures 6-7), a rear portion (90), a bottom wall (as seen in figures 6-7) extending between the front portion and the rear portion, and an opening defined between the front and the rear portions adjacent to upper edges thereof (as seen in figures 6-7 and noted throughout the disclosure and at least at cols 7-8), the front portion comprising an outwardly inclined segment (generally at 76 as seen in figures 7), an upright segment (as seen in figure 7), an upper rim (86), and a downwardly forwardly-extending flange (as seen in figure 7), wherein with the upright segment, the upper rim, and the downwardly forwardly-extending flange defining an inward recess (as seen in the figures 6-7); and 
a gutter guard (80/78) engageable with the gutter to cover the opening, the gutter guard including a front portion (as seen at 84) operatively engageable with the front portion of the gutter, a rear portion (88) operatively engageable with at least one of the rear portion of the gutter and the supporting structure, and a central portion (as seen in the figures 6-7 including 78,144,152,106, etc and as noted in the annotated figure below) extending between the front portion and the rear portion with folds separating the central portion respectively from the front and the rear portions of the gutter guard (as seen in at least figure 7), the rear portion including at least one segment (as noted in the annotated figure below) extending substantially parallel to the rear wall of the gutter when engaged therewith, the front portion comprising a recess- engaging portion (as seen in figure 7 and noted in the annotated figure below) and an inclined segment abutting portion (as noted in the annotated figure below), the central portion extending along a plane substantially parallel to the bottom wall of the gutter (as seen in figures 6-7) when the front and the rear portions of the gutter guard and the gutter are engaged together, wherein the central portion of the gutter guard remains at an angle ranging between about 0 degree and 30 degrees, with an horizontal axis, when the recess- engaging portion is inserted in the inward recess and abutted against at least one of the upper rim and the downwardly forwardly-extending flange with the inclined segment abutting portion abutting against the outwardly inclined segment of the gutter and extending at least partially under the downwardly forwardly-extending flange of the front portion of the gutter even if the rear portion of the putter guard is not engaged with at least one of the rear portion of the gutter and the supporting structure (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 12. The gutter assembly as claimed in claim 11, wherein the central portion of the gutter guard extends at an angle ranging between about 0 degree and 20 degrees with the horizontal axis when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is not engaged with the rear portion of the gutter (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 13. The gutter assembly as claimed in claim 11, wherein the gutter guard is made of an aluminium-based sheet having a thickness ranging between about 0.3 mm and about 0.81 mm (as noted at col.8).
Claim 14.  The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard extends next to a front end of the central portion of the gutter guard and the inclined segment abutting portion of the gutter guard extends between the recess-engaging portion of the gutter guard and a front free edge of the gutter guard (as noted in figures 6-7).
Claim 16. The gutter assembly as claimed in claim 11, wherein the recess-engaging portion of the gutter guard comprises a plurality of folds to define a plurality of segments forming an upwardly and rearwardly extending hook having a tip abutting against an inner surface of at least one of the upper rim and the downwardly forwardly-extending flange when inserted in the inward recess (as seen in figure 7).
Claim 17. The gutter assembly as claimed in claim 15, wherein an angle ranging between about 35 degrees and about 80 degrees is defined between the upper rim and the downwardly forwardly-extending flange, an angle ranging between about 110 degrees and about 170 degrees is defined between the upright substantial vertical segment and the outwardly inclined segment, and the outwardly inclined segment of the gutter defines an angle ranging between about 10 degrees and about 85 degrees with a horizontal axis and extends rearwardly at least past a junction between the upper rim and the downwardly forwardly- extending flange of the gutter (as seen in at least figure 7).
Claim 18. The gutter assembly as claimed in claim 11, wherein the inclined segment abutting portion of the gutter guard extends under a section of the central portion of the gutter guard and abuts against the outwardly inclined segment of the gutter along an entire length of the inclined segment abutting portion of the gutter guard (as seen in figure 7).
Claim 22. The gutter assembly as claimed in claim 1, wherein the central portion of the gutter guard extends substantially horizontally when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unsupported (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 23. The gutter assembly as claimed in claim 1, wherein the rear portion of the gutter guard extends substantially perpendicular to the central portion of the gutter guard and substantially parallel to the rear portion of the gutter when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unsupported (where it is capable of the claimed intended function as noted by the figures and disclosure and the rear portion and central portion extend as claimed).
Claim 24.  The gutter assembly as claimed in claim 11, wherein the central portion of the gutter guard extends substantially horizontally when the recess- engaging portion is inserted in the inward recess and the rear portion of the gutter guard is unsupported (where it is capable of the claimed intended function as noted by the figures and disclosure).
Claim 25. The gutter assembly as claimed in claim 11, wherein the rear portion of the gutter guard extends substantially perpendicular to the central portion of the gutter guard and substantially parallel to the rear portion of the gutter when the recess-engaging portion is inserted in the inward recess and the rear portion of the gutter guard is not engaged with the rear portion of the gutter (where it is capable of the claimed intended function as noted by the figures and disclosure).

    PNG
    media_image2.png
    702
    940
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635